Title: From Thomas Boylston Adams to Abigal Adams Shaw Felt, 30 July 1822
From: Adams, Thomas Boylston
To: Felt, Abigal Adams Shaw


				
					
					Quincy July 30th: 1822—
				
            Dr: Mr: Zenas Stoddard Tenant of Medford Farm—in A/c. with Thomas B Adams and Wm: S. Shaw—
            
            1821.DlsCtsMarch 21.To One year’s Rent of Farm at Medford300.0To the value in Labour on said farm for 1 year25.0325.01822.March 21.To One year’s Rent of Farm & value in labour325.0650.0By Credit Cash and Labour on the Farm360.0Bale290.0By Z. Stoddard’s Note dated May 19th: 1820 For Sixty–five Dollars & Int: $8.35—} $73.35By Z. Stoddard’s Note dated March 13th 1822 For Two hundred & Eighty-two Dollars & Int: 4 m:} 2805285.73.358$65—Int 2 yrs 2 m     $2821261203/16.92/5.64—65$7.70.658.3565.73.35
            
            The above is as correct a Statement of the concerns of the Medford Farm as I could furnish in haste—The first Quarter of the Current year has been paid to me and Mr Foster—I hold the Notes and the vouchers on Settlement with the Administrator on the Estate of Mr Cutter the late Tenant, which I can exhibit when required—The Notes I took from necessity and hope they will be paid. We are not so fortunate in a Tenant as could be wished—Another year I hope to do better—Truly Your Friend & Hble Servt
				
					Thomas B Adams—
				
				
			